10411 Motor City Drive, Suite 650 Bethesda, MD 20817 T: 301.767.2810 F: 301.767.2811 www.technestholdings.com VIA EDGAR AND FACSIMILE December 7, 2007 U.S. Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Mail Stop 6010 Washington D.C. 20549 Attention: Tom Jones Re: Technest Holdings, Inc. Revised Preliminary Information Statement filed November 30, 2007 File No. 0-27023 Ladies and Gentlemen: As discussed with Mr. Tom Jones on December 5, 2007 and as requested in Mr. Jones’ letter of November 14, 2007, (the “Comment Letter”) regarding the above-referenced Preliminary Information Statement on Schedule 14C (the “Information Statement”), we are submitting the following, on behalf of Technest Holdings, Inc. (“Technest” or the “Company”). In accordance with the Comment Letter, the Company is hereby acknowledging that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for assistance with this filing.Please contact me at (540) 207-3057 if you have any questions. Regards, /s/ Suzette R. O’Connor Suzette R. O’Connor General Counsel Technest Holdings, Inc. cc: Joseph Mackin Gino Pereira Scott Goodwin David Broadwin, Esq.
